PALMER, J.
David Charles St. Jean appeals the summary denial of his rule 3.800(a) motion to correct illegal sentence. See Fla. R.Crim. P. 3.800(a). St. Jean claims that when he was sentenced in 1992, the trial court improperly imposed a habitual offender sentence by relying on prior convictions in five cases where the date of conviction for each prior offense was July 11, 1991 because the prior convictions were not sequential. However, when St. Jean was sentenced in 1992 the habitual offender statute did not require that prior felony convictions be sequential. See State v. Barnes, 595 So.2d 22 (Fla.1992). Accordingly, the trial court properly denied St. Jean’s motion.
AFFIRMED.
COBB and GRIFFIN, JJ., concur.